Title: To Thomas Jefferson from DeWitt Clinton, 7 September 1803
From: Clinton, DeWitt
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Newtown 7 Septr. 1803.
          
          The appointment of Mr Sandford as District Atty. is universally approbated by our friends here: When the Senate ratifies his appointment, (of which I presume there can be no doubt) he intends to resign his office of Commissioner of Bankruptcy—upon the principle that honorary and lucrative offices ought not to be too much confined to a few: In this event, permit me to recommend to your particular attention as his successor Pierre C. Van Wyck—a young lawyer of great worth and respectability—He has attained the degree of Counsellor—This arrangement will be singularly pleasing to his highly respectable connections, particularly to his worthy Uncle Genl. V. Cortlandt.
          The removal of E. Livingston excited at first some considerable speculation but the true cause is now well understood—Mr Livingston called upon me the other day—and a free conversation took place to the following effect—He stated that whatever may have been the ground of his removal, the manner in which it had been done had inflicted a stigma upon his character—that he was taken by surprise and that the first notice he had was the annunciation of the fact by Mr. Sandford in person—that the least official hint would have produced a resignation—I informed him that I had communicated to him fully & freely what he had to expect that he had promised to arrange the affair on his arrival at Washington—that instead of complying with his engagement he had observed a profound silence—In reply he admitted the imprudence of his conduct but alledged that when at Washington he had put leading questions to Messrs. Gallatin & Duval that no intimation was given by either of them and that he had even communicated with the latter on the Subject of some official business which he was to transact on his return to New York—He went on to observe that at all events he intended to go to New Orleans with a view to residence even if it was in a private capacity—that in consideration of his past services to the party, he thought the stigma ought to be removed from his character & that this might be done by conferring some office of respectability there upon him—That he should not expect any appointment which would involve any pecuniary responsibility—that he would discharge every cent he owed the Govt—and hush the business with his friends some of whom were dissatisfied. Upon this I promised to represent his wishes to you—You know his talents and past services and you can determine better than myself whether he may not be usefully employed in that Country.
          I enclose you a Federal newspaper of New Haven which will throw some light on the proceedings there respecting the appointment of Collector—It is needless to tell you that all that relates to myself is false—I have indeed said what the federalists of Connecticut have said over and over again that A. Bishop is a profligate character—that if he was nominated it would be incumbent on the Connecticut Senators to substantiate the allegations of their friends or to indirectly admit their falsity—that if they should really prove his profligacy, the appointment could not take place.
          I am Dr Sir With every Sentiment of the Most respectful attachment Your obedt Servt.
          
            
              DeWitt Clinton
            
          
        